THE      ATIXBECNEY          GENERAL
                           OP   TEXAS




                            December 27, 1972

Honorable Preston Smith              Opinion No. M- 1283
Governor of Texas
State Capitol Building               Re:   Several questions relating to
Austin, Texas 78711                        the interpretation and appli-
                                           cation of the amendment to
                                           Article VI?'I, Section l-b, of
                                           the Constitution of Texas,
                                           adopted at the general election
Dear Governor Smith:                       in November 1972.

            Your request for an opinion asks the following questions:

          " (1) In ~the event that twenty percent of
     the voters who voted in the last preceding
     election held by the political, subdivision,
     petition the governing body of a political
     subdivision, and an election is called, would
     the majority vote then be binding on the
     governing body of that political subdivision?

          "(2) What courses of action might be
     available to insure that a governing body
     acts in compliance w~ith the mandate of the
     majority vote?

          W (3) Does the amendment provide specifi-
     cally or by implication a maximum amount for
     homestead exemptions provided by the local
     governing body?

          "(4)  Is legislative action necessary to
     implement the provisions of this amendment, or
     is it in full force and effect after January 1,
     1973?"

            Section l-b of Article VIII of the Constitution of Texas
provides:

          "Section l-b.   (a) Three Thousand Dollars
     ,($3,000) of the assessed taxable value of all
     residence homesteads as now defined by law shall
     be exempt from all taxation for all State purposes.

                                -6296-
Hon. Preston Smith, page 2      (M-1283)



         "(b) From and after January 1, 1973, the
    governing body of any county, city, town, schoo'l
    district, or other political subdivision of the
    State may exempt by its own action not less than
    Three Thousand Dollars ($3,000) of the assessed
    value of residence homesteads of persons sixty-
    five (65) years of age or older from all ad
    valorem taxes thereafter levied by the political
    subdivision. As an alternative, upon receipt of
    a petition signed by twenty percent (20%) ,of the
    voters who voted in the last orecedina election
    held by the political subdivision, the governing
    body of the subdivision shall call an election
    to determine by majority vote whether an amount
    not less than Three Thousand Dollars ($3;000)
    as provided in the petition, of the assessed
    value of residence homesteads of persons
    sixty-five (65) years of age or over shall
    be exempt from ad valorem taxes there=
    levied by the political subdivision. Where
    anv ad valorem tax has theretofore been oledaed
    for the payment of any debt, the taxing officers
    of the political subdivision shall have au-
    thority to continue to levy and collect the
    tax against the homestead propertv at the same
    rate as the tax so pledged-until the debt is
    discharged, if the cessation of the levy would
    impair the obligation of the contract by which
    the debt was created."   (Emphasis added.)

          An analysis of the foregoing constitutional provision
reveals that the governing body of the various political subdivisions
of the State may authorize the exemption on its own action and the
exemption is required when a majority vote determines that the exemp-
tion shall be allowed with the exception that the governing body has
the authority to continue to levy and collect the tax if the tax is
pledged for the payment of a debt. Your questions are accordingly
answered as follows:

           (1) In the event that twenty percent of the voters-who
voted in the last preceding election held by the political sub-
division, petition the governing body of a political subdivision,
and an election is called, the majority vote would then be binding
on the governing body of that political subdivision.

           (2) In the event of an affirmative vote to allow.the
exemption, such exemption becomes an automatic exemption provided

                             -6297-
                                                                        .
Hon. Preston Smith, page 3         (M-1283)



for in Section l-b of Article VIII of the Constitution of Texas.

           (3) No maximum amount for homestead exemptions ip pro-
vided in Section l-b of Article 'VIII of the Constitution of Texas;
on the contrary, the exemption is for not less than $3,000.00 of
the assessed value of residential homesteads of persons sixty-
five years of age or older.

          (4) No legislation is necessary to implement the pro-
visions of Section l-b of Article VIII of the Constitution of
Texas. Legislation could not add to or diminish the exemptions
provided therein.

                        SUMMARY

          Without enabling legislation the governing
     bodies of the various political subdivisions
     of the State, pursuant to the provisions of
     Section l-b of Article VIII of the Constitution
     of Texas, may on their own action provide for
     homestead exemptions specified therein. A
     majority vote at an election to determine
     whether the exemption shall be authorized is
     however, binding on the governing body of
     that political subdivision.




                                           General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

W. E. Allen, Chairman
Bob Lattimore
Jack Sparks
John Banks
Marvin Sentell




                                  -6298-
Hon. Preston Smith, page 4    (M-1283)



SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -6299-